WINTER, Circuit Judge,
dissenting:
I respectfully dissent.
I agree with my colleagues that Judge Korman’s findings regarding the answers given by the juror during the vior dire are not clearly erroneous.
I would, however, affirm the conviction because I believe that admission of the evidence concerning rape and sodomy was harmless error. This, I readily concede, is a very close question, and I agree with my colleagues that evidence of a defendant’s participation in a rape usually is highly *716prejudicial in a criminal trial on unrelated charges. However, the evidence here in no way indicated that the defendant participated or acquiesced in, or had any reason to anticipate, the rape and sodomy. I believe, therefore, there is no reason to conclude that the jury's verdict was affected by it.